--------------------------------------------------------------------------------

EXHIBIT 10.1


SECOND AMENDMENT


to that certain


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


This SECOND AMENDMENT, dated as of December 16, 2010 (this “Amendment”), is made
in connection with that certain Fourth Amended and Restated Credit Agreement,
dated as of December 31, 2009 (the “Credit Agreement”), among Columbus McKinnon
Corporation (the “Company”), certain subsidiaries of the Company party thereto
(together with the Company, the “Borrowers”), the lending institutions party
thereto (the “Lenders”), and  Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.  Capitalized terms used herein and not defined
herein shall have the meanings ascribed thereto in the Credit Agreement.


WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to amend certain terms and provisions of the Credit Agreement, as
specifically set forth in this Amendment; and


WHEREAS, the Borrowers, the Administrative Agent and the Lenders are willing to
amend certain terms and provisions of the Credit Agreement, but only on the
terms and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual agreements contained in the Loan
Documents and herein, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
§1.           Amendments to the Credit Agreement.


(a)           Section 7.03(j) of the Credit Agreement is hereby amended and
restated so that it reads, in its entirety, as follows:


“(j)             (i) Indebtedness of the Company in respect of the Senior
Subordinated Notes and (ii) upon repayment of the Senior Subordinated Notes,
additional unsecured Indebtedness consisting of notes issued in a Rule 144
offering in an aggregate principal amount not to exceed $175,000,000, so long as
(A) the documents relating to such additional Indebtedness are provided to the
Administrative Agent prior to the closing of the incurrence of such Indebtedness
(with drafts to be provided a reasonable time in advance of such closing) and
(B) such documents, and the terms and conditions of such additional Indebtedness
(including the subordination terms with respect to any subordinated
Indebtedness), are acceptable to the Administrative Agent;


(b)           Sections 7.06(f) and 7.06(g) of the Credit Agreement are hereby
amended by replacing the text “Senior Subordinated Notes” contained therein with
following text:  “Indebtedness permitted under Section 7.03(j)”.

 
 

--------------------------------------------------------------------------------

 

(c)           Section 7.11(b) of the Credit Agreement is hereby amended and
restated so that it reads, in its entirety, as follows.


“(b)           Total Leverage Ratio.  Permit the Total Leverage Ratio, as at the
end of any fiscal quarter, to be greater than (i) for each of the fiscal
quarters ending on or about December 31, 2009, March 31, 2010, June 30, 2010 and
September 30, 2010, 3.75:1, (ii) for the fiscal quarter ending on or about
December 31, 2010, 4.00:1, (iii) for the fiscal quarter ending on or about March
31, 2011, 3.75:1 and (iv) for the fiscal quarter ending on or about June 30,
2011 and for each fiscal quarter ending thereafter, 3.50:1.”


(d)           Section 7.12 of the Credit Agreement is hereby amended and
restated so that it reads, in its entirety, as follows:


7.12           Modifications of Certain Documents; Designation of Senior
Debt.  Consent to any amendment or modification of or supplement to any of the
provisions of any documents or agreements evidencing or governing the
Indebtedness permitted under Section 7.03(j) or any other existing Indebtedness
set forth on Schedule 7.03.  The Loan Parties will designate the Credit
Agreement and the Obligations hereunder as “Designated Senior Indebtedness”
under the Senior Subordinated Note Indenture and any other document governing
any other subordinated indebtedness incurred pursuant to Section 7.03(j), and
will not designate any other Indebtedness as “Designated Senior Indebtedness”
under the Senior Subordinated Note Indenture or any other document governing any
other subordinated indebtedness incurred pursuant to Section 7.03(j) without the
consent of the Administrative Agent.


§2.           Consent to Sale of Business.  The Administrative Agent and the
Lenders hereby consent to the Company’s sale of all or any portion of the equity
interests in, or all or any portion of the assets of, the business previously
identified to the Administrative Agent prior to the date hereof (“Business”), in
each case, free and clear of the liens and security interests held by the
Administrative Agent in the equity interests in, and assets of, Business;
provided that (i) the terms and conditions of such sale are reasonably
acceptable to the Administrative Agent, (ii) the Company certifies to the
Administrative Agent that, at the time of such sale, no Default or Event of
Default shall have occurred and be continuing, and (iii) such sale is
consummated on or prior to December 31, 2011 or such later date as is reasonably
acceptable to the Administrative Agent.  The Administrative Agent and the
Lenders further agree that, upon consummation of such sale, (i) so long as all
of the equity interests in, or all of the assets of, Business are disposed of by
the Company, Business shall be released from the Guaranty and (ii) the
Administrative Agent is authorized by the Lenders to deliver any and all
documents needed to evidence the release of any security interest in the equity
interests in, and/or assets of, Business held by the Administrative Agent and
the Lenders, and the Administrative Agent is authorized to deliver any release
of Guaranty by Business.


§3.           Lender Consents in Regard to Certain
Transactions.  Notwithstanding anything to the contrary contained in the Credit
Agreement, the Administrative Agent and the Lenders agree as follows:

 
- 2 -

--------------------------------------------------------------------------------

 

(a)           Notwithstanding anything contained in Section 2.06(b) of the
Credit Agreement, the Company shall not be required to apply the Net Cash
Proceeds of the sale of Business described in Section 2 hereof to prepay the
Loans or reduce the Aggregate Commitments.


(b)           Notwithstanding anything contained in Section 2.06(d) of the
Credit Agreement, the Company shall not be required to apply the proceeds of the
Indebtedness incurred pursuant to Section 7.03(j)(ii) (as amended hereby) to
prepay the Loans or reduce the Aggregate Commitments.


(c)           Notwithstanding anything contained in Section 7.02 of the Credit
Agreement, the Company shall be permitted to make an Investment, in an amount
expected to be in the range of $30,000,000 to $40,000,000 (but not in excess of
$40,000,000) net of acquired cash and marketable securities, consisting of the
acquisition of certain Persons or assets previously identified to the
Administrative Agent prior to the date hereof; provided that (i) the terms and
conditions of such Investment are reasonably acceptable to the Administrative
Agent, (ii) the Company certifies to the Administrative Agent that, at the time
of such Investment, no Default or Event of Default shall have occurred and be
continuing, and (iii) such Investment is consummated on or prior to December 31,
2011 or such later date as is reasonably acceptable to the Administrative Agent.


§4.           Affirmation and Acknowledgment.  Each Borrower hereby ratifies and
confirms all of its Obligations to the Lenders, including, without limitation,
the Loans, the Notes and the other Loan Documents, and each Borrower hereby
affirms its absolute and unconditional promise to pay to the Lenders all
Obligations under the Credit Agreement as amended hereby.  Each Guarantor hereby
acknowledges and consents to this Amendment and agrees that its Guaranty remains
in full force and effect, and each such Guarantor confirms and ratifies all of
its obligations under the Loan Documents.  Each Borrower and each Guarantor
hereby confirms that the Obligations are and remain secured pursuant to the
Security Documents and pursuant to all other instruments and documents executed
and delivered by the Borrowers and the Guarantors, as security for the
Obligations.


§5.           Representations and Warranties.  Each Borrower hereby represents
and warrants to the Lenders as follows:


(a)           The execution and delivery by each Borrower and each Guarantor of
this Amendment, and the performance by each Borrower and each Guarantor of its
obligations and agreements under this Amendment and the Credit Agreement as
amended hereby, are within the corporate authority of each Borrower and each
Guarantor and have been duly authorized by all necessary corporate proceedings
on behalf of each Borrower and each Guarantor, and do not contravene any
provision of law, statute, rule or regulation to which any Borrower or any
Guarantor is subject or any Borrower’s or any Guarantor’s charter, other
incorporation papers, by-laws or any stock provision or any amendment thereof or
of any agreement or other instrument binding upon any Borrower or any Guarantor.


(b)           This Amendment and the Credit Agreement as amended hereby
constitute legal, valid and binding obligations of the Borrowers and the
Guarantors, enforceable in accordance with their respective terms, except as
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights or
general principles of equity and except to the extent that availability of the
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding therefore may be brought.

 
- 3 -

--------------------------------------------------------------------------------

 

(c)           Other than approvals or consents which have been obtained, no
approval or consent of, or filing with, any governmental agency or authority is
required to make valid and legally binding the execution, delivery or
performance by the Borrowers of this Amendment and the Credit Agreement, as
amended hereby.


(d)           The representations and warranties contained in Article V of the
Credit Agreement are true and correct at and as of the date made and as of the
date hereof, except to the extent of changes resulting from transactions
contemplated or permitted by the Credit Agreement and the other Loan Documents
and changes occurring in the ordinary course of business that singly or in the
aggregate are not materially adverse, or to the extent that such representations
and warranties relate expressly to an earlier date.


(e)           The Borrowers have performed and complied in all material respects
with all terms and conditions herein required to be performed or complied with
by it prior to or at the time hereof, and as of the date hereof, after giving
effect to the provisions hereof, there exists no Event of Default or Default.


§6.           Conditions to Effectiveness.  The Administrative Agent and the
Company agree that this Amendment shall become effective as of the date first
written above upon the receipt by the Administrative Agent of counterparts of
this Amendment, duly executed by each of the Company, the Guarantors, the
Administrative Agent and the Required Lenders.


§7.           Expenses.  Borrowers agree to pay to the Administrative Agent upon
written demand therefor an amount equal to any and all reasonable out-of-pocket
costs, expenses, and liabilities incurred or sustained by the Administrative
Agent in connection with the preparation of this Amendment (including, without
limitation, reasonable fees and expenses of legal counsel). Amounts payable
pursuant to this Section 7 shall be subject to the provisions of Section
10.04(a) of the Credit Agreement, as fully as if set forth therein
 
§8.           Miscellaneous Provisions.


(a)           Except as otherwise expressly provided by this Amendment, all of
the terms, conditions and provisions of the Credit Agreement and the other Loan
Documents shall remain in full force and effect without modification or waiver.


(b)           This Amendment shall constitute a Loan Document under the Credit
Agreement, and all obligations included in this Amendment (including, without
limitation, all obligations for the payment of principal, interest, fees, and
other amounts and expenses) shall constitute obligations under the Loan
Documents and be secured by the collateral security for the Obligations.  The
Credit Agreement, together with this Amendment, shall be read and construed as a
single agreement.  All references in the Loan Documents to the Credit Agreement
or any other Loan Document shall hereafter refer to the Credit Agreement or any
other Loan Document as amended hereby.

 
- 4 -

--------------------------------------------------------------------------------

 

(c)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


(d)           This Amendment may be executed in any number of counterparts, and
all such counterparts shall together constitute but one instrument.  In making
proof of this Amendment it shall not be necessary to produce or account for more
than one counterpart signed by each party hereto by and against which
enforcement hereof is sought.  Delivery of an executed counterpart of this
Amendment by facsimile or electronic mail in portable document format (.pdf)
shall be equally effective as delivery of an original executed counterpart of
this Amendment.

 
- 5 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be
executed as of the date first written above.



 
BORROWERS
       
COLUMBUS MCKINNON CORPORATION
       
By:
/s/ Karen L. Howard
   
Name: Karen L. Howard
   
Title:   Vice President-Finance
   
Chief Financial Officer
             
GUARANTORS
       
YALE INDUSTRIAL PRODUCTS, INC.
     
By:
/s/ Karen L. Howard
   
Name: Karen L. Howard
   
Title:   Vice President
       
CRANE EQUIPMENT & SERVICE, INC.
       
By:
/s/ Karen L. Howard
   
Name: Karen L. Howard
   
Title:   Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.,
 
as Administrative Agent
       
By:
/s/ Colleen M. O’Brien
   
Name: Colleen M. O’Brien
   
Title: SVP
       
BANK OF AMERICA, N.A.
 
as a Lender, L/C Issuer and Swing Line Lender
       
By:
/s/ Colleen M. O’Brien
   
Name: Colleen M. O’Brien
   
Title: SVP

 
 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., as a Lender
       
By:
/s/ Karen L. Mikols
   
Name: Karen L. Mikols
   
Title: Authorized Officer

 
 
 

--------------------------------------------------------------------------------

 
 

 
RBS CITIZENS BANK, N.A., as a Lender
       
By:
/s/ Andrew M. Constantino
   
Name: Andrew M. Constantino
   
Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
M&T BANK, as a Lender
       
By:
/s/ Lon C. Gondek
   
Name: Lon C. Gondek
   
Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, N.A., as a Lender
       
By:
/s/ James F. Stevenson
   
Name: James F. Stevenson
   
Title: Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
       
By:
/s/ John Toronto
   
Name: John Toronto
   
Title: Director
       
By:
/s/ Vipul Dhadda
   
Name: Vipul Dhadda
   
Title: Associate

 
 

--------------------------------------------------------------------------------